PER CURIAM.
We vacate defendant’s non-guideline sentence imposed in violation of Villery v. Florida Parole & Probation Comm’n, 396 So.2d 1107 (Fla.1980). In Villery, 396 So.2d at 1111, the court held that “incarceration, pursuant to the split sentence alternatives found in sections 948.01(4) and 948.03(2), which equals or exceeds one year is invalid. This applies to ... incarceration followed by a specified period of probation.” Accordingly, the cause is remanded for resentencing.
Sentence vacated; cause remanded.